Detailed Action

Acknowledgements 


1.   	This communication is in response to the amended Application No. 15/859,358 filed on 1/13/2021.
2. 	Claim(s) 1-9 and 14-16 are currently pending and have been fully examined.

3.	Claim(s) 10-13 and 17-21 have been cancelled by the Applicant.

4.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

6.	Date of Last Office action was 9/16/2020.          .

Response to Applicant’s Comments/Remarks

7.	Applicant’s response, filed on 1/13/2021, has fully been considered but is not persuasive.

Applicant’s Argument #1:

Applicant contends that the 35 USC 101 rejection of claims 1-16 was improper. 



Examiner’s Response to Argument #1:

Applicant’s argument that the 35 USC 101 rejection of claims 1-16 was improper has fully been considered and is persuasive; therefore, the rejection is withdrawn.
Applicant’s Argument #2:
Applicant contends that the 35 USC 112(a) rejection of claims 1-16 was improper because Applicant is not required to disclose a specific structure, when conventional known would server the purpose.
Examiner’s Response to Argument #2:

Applicant’s argument that the 35 USC 112(a) rejection of claims 1-16 was improper because Applicant is not required to disclose a specific structure, when conventional known would server the purpose has fully been considered, but is not persuasive.  Applicant’s claim(s) are broader than the Specification (see office action).  Therefore, the Examiner respectfully disagrees with the Applicant and maintains his rejection.


Applicant’s Argument #3:
Applicant contends that the amended claims obviates the 35 USC 112(a) rejection toward Applicant’s use of “unique.”
Examiner’s Response to Argument #3:

Applicant’s argument that the amended claims obviates the 35 USC 112(a) rejection toward Applicant’s use of “unique” has fully been considered and is persuasive; therefore, the rejection is withdrawn.
Applicant’s Argument #4:
Applicant contends that the 35 USC 112(a) for Applicant’s use of, “…in the packaging” was improper because Applicant is not required to claim or disclose a specific structure for, “packing the product in the packaging.”

Examiner’s Response to Argument #4:
Applicant’s argument that the 35 USC 112(a) for Applicant’s use of, “packing the product in the packaging” was improper because Applicant is not required to claim or disclose a specific structure for, “packing the product in the packaging” has fully been considered, but is not persuasive.  In reference to “packing” Applicant’s Specification recites:
[0004] According to at least one embodiment of the present invention there is provided a method for producing an authenticated packaged product. The method comprises: generating a digital signature, dependent on unique message data for the product, via a digital signature scheme using a secret signing key; providing the message data on at least one of the product 30 and packaging; providing the digital signature on the other of the product and packaging; and packing the product in the packaging.

Applicant’s Specification is silent the steps/flowcharts that shows HOW Applicant’s claimed invention works.  Therefore, the Examiner respectfully disagrees with the Applicant and maintains his rejection.
Applicant’s Argument #5:
Applicant contends that the amended claim obviates the 35 USC 112(a) directed to claim 2, toward Applicant’s use of “relation to.”  
Examiner’s Response to Argument #5:
Applicant’s argument that the amended claim obviates the 35 USC 112(a) directed to claim 2, toward Applicant’s use of “relation to” has fully been considered and is persuasive; therefore, the rejection is withdrawn.
Applicant’s Argument #6:
Applicant contends that the amended claim obviates the 35 USC 112(a) directed to claim 3, toward Applicant’s use of “opposite.”  
Examiner’s Response to Argument #6:
Applicant’s argument that the amended claim obviates the 35 USC 112(a) directed to claim 3, toward Applicant’s use of “opposite” has fully been considered and is persuasive; therefore, the rejection is withdrawn.
Applicant’s Argument #7:
Applicant contends that the 35 USC 112(a) rejection of claim 5 was improper for Applicant’s claim is directed to “mapping” which is a mathematical term of art.
Examiner’s Response to Argument #7:
Applicant’s argument that the 35 USC 112(a) rejection of claim 5 was improper for Applicant’s claim is directed to “mapping” which is a mathematical term of art has fully been considered, but is not persuasive.  Applicant’s Specification recites:
First FM-DSIG Construction [0087] Let DSIG = (gen, sig, ver) be an ordinary (i.e., non-fuzzy) digital signature scheme where messages are distributed over a message space JM2. Let f :JM1 X JM1 -> {0, 1} 25 be a similarity function, and let H : M1 -> M2 be an invertible mapping that maps elements of .M1 into elements of JM2. We construct a basic fuzzy-message digital signature FM-DSIGasic = (fgen, fsig, fver, fclo), over message space M = M1 x M2, as follows.

[0092] Instantiation. We use the Boneh Boyen short signature scheme described above as the ordinary digital signature scheme, and let C be a Hamming Code [n, k, dmin]2 as described above. Let G1, G2 and GT be groups of prime order q with logq > A that allow for a bilinear map : G1 X G2 -> GT. Let G and H be the generator and parity check matrices, Page 25 of 34CH920160082US02  respectively, of the error-correcting code C, and let H : {0,1}n -> Zq be an invertible function. 

Here, Applicant’s Specification teaches, “invertible mapping that maps” and “Zq be an invertible function.”  Here it seems the Applicant is attempting to link language from different terms used in Applicant’s Specification used to describe different terms.  The Examiner fails to see a nexus between the terms used by the Applicant in the recites claim language from Applicant’s Specification.  Therefore, the Examiner respectfully disagrees with the Applicant and maintains his rejection.

Applicant’s Argument #8:
Applicant contends that the amended claims obviates the 35 USC 112(b) rejections set forth in the prior office action.

Examiner’s Response to Argument #8:
Applicant’s argument that the amended claims obviates the 35 USC 112(b) rejections set forth in the prior office action has fully been considered and is persuasive; therefore, the rejections are withdrawn.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	Claim(s) 1-9 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	As to claim 1, Applicant recites:
generating a digital signature, dependent on message data for the product, via a fuzzy-message digital signature scheme using a secret signing key;
printing the message data on one of the product and packaging;
printing the digital signature on the other of the product and packaging; and
packing the product in the packaging.
However, each of Applicant’s claimed element(s) are silent on a device/component/element performing the respective function(s). However, Applicant’s Spec. discloses a plurality of device(s)/component(s)/element(s) such as depicted in Figure 2.  Each of these device(s)/component(s)/element(s) are not capable of performing all of the operations; therefore, Applicant’s claimed limitations are broader than the Spec. See MPEP 2163 II A 3(a) ii (“The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. See also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998) (holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).”).1

	As to claim 1, Applicant recites, “packing the product in the packaging.”  However, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “packing the product in the packaging” works.  Therefore, claim 1 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “packing the product in the packaging” is to be performed.2   One of ordinary skill in the art would have reasonably concluded that the inventor did not possess the claimed subject matter because of the lack of a specific computer code to perform Applicant’s claimed invention of “packing the product in the packaging.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “packing the product in the packaging”  
on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”3  
As to claim 3, Applicant recites:
printing the message data as a first message ml; 
on the one of the product and packaging where the digital signature is not printed:
generating signature data E by signing signature-input data, comprising the first
message ml. using the secret signing key: and
printing the digital signature as the first message ml and the signature data E.

However, each of Applicant’s claimed element(s) are silent on a device/component/element performing the respective function(s). However, Applicant’s Spec. discloses a plurality of device(s)/component(s)/element(s) such as depicted in Figure 2.  Each of these device(s)/component(s)/element(s) are not capable of performing all of the operations; therefore, Applicant’s claimed limitations are broader than the Spec. See MPEP 2163 II A 3(a) ii (“The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. See also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998) (holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).”).4
	As to claim 4, Applicant recites:
printing the message data  as a first message ml on one of the product and packaging:
generating a second message m2
generating signature data E by signing signature-input data, which comprises the	 first message ml and the second message m2, using the secret signing key: and
printing the digital signature as the first message ml. the second message m2, and the signature data E on the one of the product and packaging where the message data is not printed.

However, each of Applicant’s claimed element(s) are silent on a device/component/element performing the respective function(s). However, Applicant’s Spec. discloses a plurality of device(s)/component(s)/element(s) such as depicted in Figure 2.   Each of these device(s)/component(s)/element(s) are not capable of performing all of the operations; therefore, Applicant’s claimed limitations are broader than the Spec. See MPEP 2163 II A 3(a) ii (“The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. See also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998) (holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).”).5
	As to claim 5, Applicant recites, “further comprising generating the signature-input data as H(ml) + m2 where H is an invertible function which maps ml to a signature space for the fuzzy-message digital signature scheme.”  However, each of Applicant’s claimed element(s) are silent on a device/component/element performing the respective function(s). However, Applicant’s Spec. discloses a plurality of device(s)/component(s)/element(s) such as depicted in Figure 2.  Each of these device(s)/component(s)/element(s) are not capable of performing all of the operations; therefore, Applicant’s claimed limitations are broader than the Spec. See MPEP 2163 II A 3(a) ii (“The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. See also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998) (holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).”).6
	As to claim 5, Applicant recites, “further comprising generating the signature-input data as H(ml) + m2 where H is an invertible function which maps ml to a signature space for the fuzzy-message digital signature scheme;” however, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “further comprising generating the signature-input data as H(ml) + m2 where H is an invertible function which maps ml to a signature space for the fuzzy-message digital signature scheme;” works.  Therefore, claim 5 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “further comprising generating the signature-input data as H(ml) + m2 where H is an invertible function which maps ml to a signature space for the fuzzy-message digital signature scheme;” is to be performed.7   One of ordinary skill in the art would have reasonably concluded that the inventor did not possess the claimed subject matter because of the lack of a specific computer code to perform Applicant’s claimed invention of “further comprising generating the signature-input data as H(ml) + m2 where H is an invertible function which maps ml to a signature space for the fuzzy-message digital signature scheme.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “further comprising generating the signature-input data as H(ml) + m2 where H is an invertible function which maps ml to a signature space for the fuzzy-message digital signature scheme;” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”8  
	
	As to claim 6, Applicant recites:

generating the message data comprising a first message ml; 
printing the message data on one of the product and packaging;
generating signature data E by encoding the first message ml to produce an encoded message e(m1) which comprises the first message ml and parity data p. and signing signature-input data, which comprises the first message ml. using the secret signing key: and
printing the digital signature as the first message ml. the parity data p. and the signature data E on the other of the product and packaging where the message data is not printed.


However, each of Applicant’s claimed element(s) are silent on a device/component/element performing the respective function(s). However, Applicant’s Spec. discloses a plurality of device(s)/component(s)/element(s) such as Depicted in Figure 2.   Each of these device(s)/component(s)/element(s) are not capable of performing all of the operations; therefore, Applicant’s claimed limitations are broader than the Spec. See MPEP 2163 II A 3(a) ii (“The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. See also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998) (holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).”).9

	As to claim 7, Applicant recites, “wherein generating the signature data E includes signing the signature-input data comprising the first message ml and the encoded message elm IT using the secret signing key.” However, each of Applicant’s claimed element(s) are silent on a device/component/element performing the respective function(s). However, Applicant’s Spec. discloses a plurality of device(s)/component(s)/element(s) such as depicted in Figure 2. Each of these device(s)/component(s)/element(s) are not capable of performing all of the operations; therefore, Applicant’s claimed limitations are broader than the Spec. See MPEP 2163 II A 3(a) ii (“The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. See also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998) (holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).”).10

	As to claim 8, Applicants recites, “printing a second message m2 on the same one of the product and packaging where the digital signature is printed: and signing the signature-input data that comprises the first message ml and the second message m2, using the secret signing key.”  However, each of Applicant’s claimed element(s) are silent on a device/component/element performing the respective function(s). However, Applicant’s Spec. discloses a plurality of device(s)/component(s)/element(s) such as depicted in Figure 2. Each of these device(s)/component(s)/element(s) are not capable of performing all of the operations; therefore, Applicant’s claimed limitations are broader than the Spec. See MPEP 2163 II A 3(a) ii (“The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. See also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998) (holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).”).11


As to claim 9, Applicant recites, “further comprising generating the signature-input data as_H(e(ml)) + m2 where H is an invertible function which maps e(ml) to a signature space for the signature scheme.”  However, each of Applicant’s claimed element(s) are silent on a device/component/element performing the respective function(s). However, Applicant’s Spec. discloses a plurality of device(s)/component(s)/element(s) such as depicted as Figure 2.  Each of these device(s)/component(s)/element(s) are not capable of performing all of the operations; therefore, Applicant’s claimed limitations are broader than the Spec. See MPEP 2163 II A 3(a) ii (“The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. See also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998) (holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).”).12

	As to claim 15, Applicant recites, “printing a second message m2 on the packaging as part of the message data: and producing the digital signature from signature data £ generated by encoding the first message ml to produce an encoded message e(ml) which comprises the first message ml and parity data p, and signing signature-input data, comprising the first message ml and the second message m2, using the secret signing kev wherein the digital signature includes the parity data p.”  However, each of Applicant’s claimed element(s) are silent on a device/component/element performing the respective function(s). However, Applicant’s Spec. discloses a plurality of device(s)/component(s)/element(s) such as depicted in Figure 2;  Each of these device(s)/component(s)/element(s) are not capable of performing all of the operations; therefore, Applicant’s claimed limitations are broader than the Spec. See MPEP 2163 II A 3(a) ii (“The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. See also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998) (holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).”).13

	Dependent claim(s) 2-9 and 14-16 are also rejected for being dependent upon rejected claim 1.
Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.



    PNG
    media_image1.png
    884
    694
    media_image1.png
    Greyscale




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 C.F.R. §1.136(a).

             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MOTNH shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR §1.136(a) will be calculated from the mail date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. Calvin Hewitt may be reached at (571) 272-6709.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 	

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.


/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        3/16/2021




    
        
            
        
            
    

    
        1 LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005); MPEP 2163;
        
        The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the
        requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth
        Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled
        in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In
        LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under
        35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and
        there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for
        creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech,
        424 F.3d at 1346, 76 USPQ2d at 1733.
        
        2 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        3 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        4 LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005); MPEP 2163;
        
        The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the
        requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth
        Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled
        in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In
        LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under
        35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and
        there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for
        creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech,
        424 F.3d at 1346, 76 USPQ2d at 1733.
        
        5 LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005); MPEP 2163;
        
        The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the
        requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth
        Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled
        in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In
        LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under
        35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and
        there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for
        creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech,
        424 F.3d at 1346, 76 USPQ2d at 1733.
        
        6 LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005); MPEP 2163;
        
        The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the
        requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth
        Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled
        in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In
        LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under
        35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and
        there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for
        creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech,
        424 F.3d at 1346, 76 USPQ2d at 1733.
        
        7 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        8 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        9 LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005); MPEP 2163;
        
        The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the
        requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth
        Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled
        in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In
        LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under
        35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and
        there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for
        creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech,
        424 F.3d at 1346, 76 USPQ2d at 1733.
        
        10 LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005); MPEP 2163;
        
        The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the
        requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth
        Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled
        in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In
        LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under
        35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and
        there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for
        creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech,
        424 F.3d at 1346, 76 USPQ2d at 1733.
        
        11 LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005); MPEP 2163;
        
        The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the
        requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth
        Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled
        in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In
        LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under
        35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and
        there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for
        creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech,
        424 F.3d at 1346, 76 USPQ2d at 1733.
        
        12 LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005); MPEP 2163;
        
        The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the
        requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth
        Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled
        in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In
        LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under
        35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and
        there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for
        creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech,
        424 F.3d at 1346, 76 USPQ2d at 1733.
        
        13 LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005); MPEP 2163;
        
        The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the
        requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth
        Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled
        in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In
        LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under
        35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and
        there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for
        creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech,
        424 F.3d at 1346, 76 USPQ2d at 1733.